Citation Nr: 0620467	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico




THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
October 1976 to March 1977, with subsequent service in the 
Army National Guard.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Albuquerque Regional Office (RO) of 
the Department of Veterans Affairs (VA) that increased the 
assigned rating for residuals of a right great toe injury, 
and denied service connection for PTSD, depression, and a 
back disorder.  On his July 2004, Form 9, the veteran limited 
the appeal to service connection for PTSD and that is the 
only matter before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant's legal standing as a veteran is dependent upon 
confirmation of the dates of ACDUTRA and INACDUTRA. See 38 
U.S.C.A. §§ 101(2), (16), (21), (22), (23), (24) (West 2002) 
(definitions, respectively, of the terms "veteran," "service-
connected," "active duty,' "active duty for training," 
"inactive duty training," and "active military, naval, or air 
service").  Disability compensation is only payable to 
veterans, 38 U.S.C.A. §§ 1110, 1131 (West 2002).

The appellant cannot establish entitlement to VA disability 
compensation without first establishing that he is a veteran 
as respects to the condition for which he seeks compensation.  
He cannot establish that he is a veteran without verification 
of his duty status during his membership in the National 
Guard, or at least during the time period that he has alleged 
as the occurrence of his disabling injury or disease.

An ex-National Guard member is only a veteran as to those 
periods of ACDUTRA during which he or she was disabled . . . 
from a disease or injury incurred or aggravated in line of 
duty, or as to any period of INACDUTRA during which he or she 
was disabled or died from an injury incurred or aggravated in 
the line of duty," or from other conditions not at issue in 
this case. 38 U.S.C.A. § 101(24) (West 2002).

Here, the appellant claims that he was called to duty by the 
New Mexico National Guard in February 1980 while he was 
scheduled for regular monthly drill.  He presented a payment 
voucher that demonstrated that he was paid by the state, but 
he also indicated that he was paid by the federal government 
for the time served.  The nature of the appellant's service 
during this time is not clear, including whether or not this 
duty was federalized service.  As this case turns on the 
nature of the appellant's service from February 2 through 
February 15, 1980, clarification is necessary.  

The appellant has alleged an apparently verifiable stressor 
event in service which has not been conclusively confirmed 
(or discounted).  In a December 2002 statement, along with a 
report of other information to support his claim for PTSD, he 
alleges that in February 1980 a riot broke out at the New 
Mexico state prison (Santa Fe) for which he was called to 
duty for two weeks to guard prisoners.  During that time, he 
was spit on, threatened, and exposed to many dead burned 
bodies and the associated smell.  A payment voucher and an 
award citation support the appellant's contentions of 
reporting for duty during that time.  The RO did not directly 
address whether or not the appellant had a valid in-service 
stressor, but rather denied the claim based on the nature of 
the appellant's service.  The RO found that there was no 
credible evidence showing that a claimed in-service stressor 
actually occurred during active duty.  If an active duty 
determination is made, then any necessary development should 
take place to verify the claimed in-service stressor.

Albuquerque VA Medical Center (VAMC) records include the 
diagnoses of PTSD, and related, at least in part to the 
stressors alleged (but not yet verified).  If an alleged 
stressor is verified, a VA examination would be indicated.  

It appears that pertinent medical records remain outstanding.  
The file shows that the appellant receives periodic treatment 
at Albuquerque VAMC; however, more recent treatment records 
may not have been associated with the claims file.  As such 
records might have a bearing on the appellant's claim (and 
are constructively of record), they must be secured.  

The RO should ensure that the appellant has been provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The appellant must be asked to 
identify all health care providers, VA 
and private, who may possess additional 
records pertinent to the claim on appeal 
and provide approximate dates of 
treatment.  Complete treatment records 
must be obtained from all identified 
treatment sources.  The appellant must 
assist in this development by providing 
the requested identifying information and 
any necessary releases.

3.  The RO/AMC should request that the 
National Personnel Records Center (NPRC), 
and/or the New Mexico Adjutant General 
Office provide a "detailed form 23A." 
showing the appellant's duty status 
throughout his period of membership in 
the New Mexico National Guard.  Inform 
the Adjutant General/NPRC that the object 
of the request is to document the exact 
dates the appellant was on ACDUTRA, 
INACDUTRA, and any other active duty 
status, including federalized time, 
during his membership in the New Mexico 
National Guard. Request the Adjutant 
General/NPRC to respond in the negative 
if New Mexico cannot document the 
veteran's periods of ACDUTRA, INACDUTRA, 
or other active duty while a member of 
the New Mexico National Guard.
 
4.  The RO/AMC should request from the 
New Mexico Adjunct General Office/NPRC, 
and any other source referred by NPRC or 
that is otherwise appropriate, the 
appellant's complete service personal 
records, to include his "201 file," and 
any additional service medical records, 
including copies of orders, 
administrative actions, citations and 
awards, evaluations, clinical records, 
and hospital medical records.

5.  The RO/AMC should ask the appellant 
to provide a detailed statement of each 
stressor event he alleges occurred 
during any period of "active duty".  
He must provide a description of the 
event, the specific unit in which he was 
serving at the time (or duty 
assignment), the locations where the 
events took place, and the dates (or 
approximate dates) when the events 
occurred.  Exhaustive development should 
take place for verification of all 
alleged stressor events as to which the 
appellant provides sufficient 
information to allow verification.  

6.  Following the above, the RO/AMC must 
determine whether any alleged stressor 
event is verified.  

7.  If (and only if) an alleged 
stressor event in service is verified, 
the appellant should be afforded a VA 
psychiatric examination to determine 
whether or not he has PTSD based on a 
verified stressor event in service.  
The psychiatrist should be advised as 
to which stressor(s) are verified.  The 
appellant's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  If PTSD is 
diagnosed, the examiner should identify 
the symptoms and stressor event on 
which the diagnosis is based.

8.  The RO should then readjudicate the 
claim.  If the claim remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant should have 
the opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



